Title: To John Adams from Maskell Ewing, 8 November 1797
From: Ewing, Maskell
To: Adams, John




Sir
New Jersey House of Assembly November 8. 1797.

Inclosed I transmit you a copy of an Address, which has been ordered by the Legislative Council and General Assembly of New–Jersey, to be presented to you on your Arrival at Trenton, by the President of Council and Speaker of the House of Assembly.
I have the honor to be / Sir / your most Humble servant
Maskell EwingNew Jersey House of Assembly Enclosure
                                                To John Adams, President of The United States.Sir,November 8th. 1797.
The Legislative Council and General Assembly of the State of New-Jersey, with much pleasure, embrace this opportunity of assuring you of their high respect for your person and character, both in your political and individual relations.
Warmly attached to the principles of a free representative government, We rejoice, that in experience, the election of a Chief Magistrate has been conducted with temperance, and shewn to the world that Freemen can elect without turbulence or tumult, and that integrity and ability will be the object of their choice.
Your early agency, Sir, in promoting and establishing the liberty and independence of our country, and since that time, your negotiations abroad, and various public functions at home, afford the happiest presage, that your present administration will not only protect our interests, but also promote harmony and Unanimity among the citizens of these States, and friendly sentiment and intercourse with all mankind.
Involved as we are in the conflicting interests of this eventful period, while we would court the favour of calm investigation, we do not forget that Man is born to be free, and must not yield to dishonor. Conscious that unity of sentiment and firmness of conduct are the surest means of securing our liberties, we yield to none in attachment to our government, and promptness to defend it: But while we feel the enthusiasm, we deprecate the occasion, and relying on the wisdom of our constitution, and the just administration of it, we anticipate the pleasing prospect of nations yet unborn enjoying undiminished the rights which it shall have protected and secured.
Be assured Sir, of our warmest wishes for your personal Welfare, and our sincere desire that your public conduct may meet the approbation, and be rewarded with the gratitude, of your fellow citizens, and finally terminate in the felicity of your country.Signed in and by order of the House








Silas Condict,SpeakerNew Jersey. Council Chamber November 8th. 1797.Signed in and by Order of the Council—James LinnVice-President
                            
                        
                    